DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 16 February 2021, in which claims 1-5 were amended and claims 6-8 were added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the size" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a size--.
Claim 7 recites the limitation "the adhesive area" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read either --the adhesive-- or --the predetermined area
Claim 8 recites the limitation "the sitting passenger" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --the seated passenger--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cossais et al. (FR 2927592).  Cossais et al. discloses a passenger protection apparatus (including gas generator #5, gas diffusers #7, air bags #9) for a vehicle, the apparatus comprising:
an inflator (#5) configured to generate gas upon receiving a predetermined actuating signal (paragraph 88)
an airbag body (#9) configured to be deployed from a storage state to a final deployment state wherein the airbag body surrounds a front region of a seated passenger (#13) by supplying the gas from the inflator (#5) to the airbag body (via gas diffusers #7; figures 1-3)
the airbag body (#9) comprising a predetermined area on which adhesive is applied, the predetermined area adhering to an adherend when the airbag body is deployed (adhesives and hook-and-loop fasteners discussed in paragraphs 27-89)
wherein an adhesive force of the adhesive is decreased by a predetermined action after the airbag body is deployed (paragraphs 30, 33, 34-38, 42, 65, 68-70, 89)
wherein the adhesive area is comprised of applied adhesive droplets (applied adhesive discussed in paragraphs 31, 32, 66, 67)
wherein the airbag body (#9) extends fully across the sitting passenger (figure 3)
wherein the adhesive force of the adhesive is high in a first direction, and is low in a second direction (shear and compression forces discussed in paragraph 65)
wherein the adhesive is cured in a planar shape (hard and non-sticky when at rest) and exerts its adhesive force when the airbag body is deployed (melts when exposed to high heat from gas generator), and the adhesive force is decreased due to a change in a form of the airbag body after the deployment (adhesive force is decreased when temperature is low; paragraphs 31, 32, 66, 67)
wherein the adhesive force of the adhesive is high at a high temperature, and is low at a low temperature (paragraphs 31, 32, 66, 67).
Examiner has relied upon a translation from the EPO to better understand and apply the above cited foreign art, a copy of which is attached.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (JP 07-246898).  Nakayama et al. discloses a passenger protection apparatus (including airbag in figures 1-6) for a vehicle, the apparatus comprising:
an inflator (received within opening #3; paragraphs 0003, 0011-0013) configured to generate gas upon receiving a predetermined actuating signal (has the ability to so perform; paragraph 0003)
an airbag body (including cloths #1, 2) configured to be deployed from a storage state to a final deployment state wherein the airbag body surrounds a front region of a seated passenger (has the ability to so perform since it is a driver’s seat airbag, which generally surrounds a front region of a 
the airbag body (#1, 2) comprising a predetermined area on which adhesive (#5) is applied (figures 1, 2, 4-6), the predetermined area adhering to an adherend when the airbag body is deployed (paragraphs 0007-0019)
wherein an adhesive force of the adhesive (#5) is decreased by a predetermined action after the airbag body is deployed (adhesive force is decreased and peeled off as airbag is inflated; paragraphs 0007-0019)
wherein a size of the predetermined area is large in one direction and small in another direction (figure 1; paragraph 0012)
wherein the size of the predetermined area is varied by way of the predetermined area having a triangular configuration (larger near inflator opening #3 and smaller on the periphery of the airbag; figure 1; paragraph 0012)
wherein the adhesive area is comprised of applied adhesive droplets (figure 5; paragraph 0013)
wherein the airbag body (#1, 2) extends fully across the sitting passenger (has the ability to so perform since it is a driver’s seat airbag, which generally surrounds a front region of a seated passenger when inflated; paragraphs 0001, 0011)
wherein the adhesive force of the adhesive (#5) is high in a first direction, and is low in a second direction (such as, high force in direction extending along length of adhesive, and low force in direction extending along width of adhesive in figure 1)
wherein the adhesive is cured in a planar shape (figures 2, 6) and exerts its adhesive force when the airbag body is deployed, and the adhesive force is decreased due to a change in a form of the airbag body after the deployment (adhesive force is exerted when airbag is deployed, and then adhesive force is decreased and peeled off as airbag is further inflated; paragraphs 0007-0019)
wherein the adhesive force of the adhesive is high at a high temperature, and is low at a low temperature (during manufacturing of the airbag, adhesive force is low at a low temperature, and then melts upon application of a high temperature; paragraphs 0007, 0012, 0018, 0019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cossais et al. (FR 2927592).  While Cossais et al. does not disclose a specific size/shape of the area on which adhesive is applied, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger protection apparatus of Cossais et al. such that a size of the predetermined area is large in one direction and small in another direction, or is a triangular shape, as claimed, for the predictable result of providing preferred adhesive strength in particular directions.  In addition, it would have been an obvious matter of design choice to vary the shape/size of the adhesive area since such a modification would have involved a mere change in the shape/size of a component, which is generally recognized as being within the level of ordinary skill in the art.

Response to Arguments
Applicant’s amendment overcomes the provisional double patenting rejection of claim 1 as being unpatentable over claim 1 of copending Application No. 16/445,381, now Patent No. 10,940,824.
Applicant's arguments filed 16 February 2021 have been fully considered. In light of Applicant’s newly cited prior art, as well as new prior art discovered by Examiner, a new non-final office action is set forth, and the indication of allowable subject matter has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The newly cited prior art discloses airbags surrounding front portion of seated vehicle occupant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616